Citation Nr: 0203891	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  98-17 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hands and feet.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased evaluation for service-
connected fractured nasal bone, status post reduction, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of service-connected rheumatic fever.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956 
and from September 1956 to August 1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in June 
1998, a statement of the case was issued in September 1998, 
and a substantive appeal was received in November 1998.  In 
accordance with his request, the veteran was afforded a 
personal hearing at the RO in September 1999.  

The present appeal also initially included several other 
issues.  However, service connection was subsequently 
established for bilateral hearing loss and for disabilities 
of the knees and ankles by rating decision in September 2001.  
As these actions by the RO constituted a full grant of the 
benefit being sought as to those issues, they are therefore 
no longer in appellate status.  Likewise, the issue of 
entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 has also been rendered moot in light of 
subsequent rating determinations which assigned compensable 
ratings for several service-connected disabilities. 


FINDINGS OF FACT

1.  Complaints related to the left hand noted during service 
while being treated for rheumatic fever were acute and 
transitory in nature and resolved without any residual 
disability.

2.  Any current disability of the hands and feet was not 
manifested during the veteran's military service or for many 
years thereafter, and is not otherwise related to his active 
military service.  

3.  Hypertension was not manifested during the veteran's 
active military service or for many years thereafter, nor is 
hypertension otherwise related to his active military 
service.  

4.  The veteran's service-connected fractured nasal bone, 
status post reduction, is manifested by a moderately severe 
left-sided posterior septal deviation obstructing the airway 
and a more mild deviation on the right side with minimal 
evidence of sinus disease.  

5.  The veteran's service-connected residuals of rheumatic 
fever are not manifested by active disease, heart damage, or 
any disability other than service-connected degenerative 
joint disease of the bilateral ankles and bilateral knees.  


CONCLUSIONS OF LAW

1.  Disabilities of the hands and feet were not incurred in 
or aggravated by the veteran's active military service, nor 
may arthritis of the hands and feet be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected fractured nasal bone, 
status post reduction, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2001).  

4.  The criteria for entitlement to a compensable evaluation 
for residuals of rheumatic fever have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, private treatment records, and service 
medical records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased evaluations and service connection.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon pre-enlistment 
examination dated in January 1954, the veteran's systems were 
clinically evaluated as normal with the exception of pes 
planus and deformity of the nose bridge due to an old 
fracture.  Blood pressure was noted as 124 systolic and 84 
diastolic.  A June 1954 clinical record reflects the veteran 
underwent reduction of a nasal fracture with no nerve or 
artery involvement.  A December 1955 clinical record reflects 
complaints of swollen and tender joints.  Pain, tenderness, 
and swelling in the left wrist and bilateral ankles were 
noted.  A diagnosis of active rheumatic fever was noted.  
Clinical records further demonstrate treatment with steroids, 
aspirin, and bed rest.  

A May 1956 clinical record notes a diagnosis of rheumatic 
fever without heart involvement.  A May 1956 report of 
medical examination further reflects the veteran had been 
hospitalized for four months for treatment of rheumatic 
fever.  It was noted that he was on oral penicillin and told 
to continue such for one to two and a half years.  Blood 
pressure was noted as 110 systolic and 70 diastolic.  A 
relevant diagnosis of active rheumatic fever without heart 
involvement was noted.  A September 1956 report of medical 
examination reflects the veteran's systems were clinically 
evaluated as normal with the exception of pes planus.  Blood 
pressure was noted as 140 systolic and 80 diastolic.  Upon 
separation examination dated in August 1958, it was noted 
that the veteran had been hospitalized for rheumatic fever 
from December 1955 to May 1956 with a full recovery and no 
symptoms since that time.  Blood pressure was noted 110 
systolic and 62 diastolic.  

  Private treatment records dated from December 1958 to 
December 1959 demonstrate treatment for swollen nasal mucosa 
and complaints of swelling in the right knee joint, right 
elbow, left ankle, and right metacarpal phalangeal joint.  It 
was noted that the etiology of the veteran's symptoms was not 
certain, but rheumatoid arthritis was believed to be most 
likely.  The veteran's swelling and tenderness were noted as 
subsiding very slowly.  

Clinical treatment records dated from the 1950's through the 
1960's demonstrate treatment for bronchitis/pharyngitis, 
upper respiratory infections, multiple joint pain of moderate 
severity, a swollen left ankle with tenderness, and nasal 
congestion.  

Clinical treatment records dated in the 1970's demonstrate 
complaints of joint/muscle pain and arthralgia as well as 
treatment for allergic rhinitis, viral syndrome, and 
hypertension.  Various impressions of rheumatism, knee 
arthralgia of questionable etiology, hypertension, sinusitis, 
and arthritis due to gonorrhea on an allergic basis and not 
an infectious joint were noted.  An April 1974 radiological 
examination of the knees was noted as normal.  It was also 
noted that the veteran had no evidence of rheumatoid heart 
disease. 

Clinical treatment records dated in the 1980's demonstrate 
complaints and treatment relevant to knee effusion, multiple 
joint pain, sinusitis/allergic rhinitis, a right rotator cuff 
sprain, hypertension, and probable pneumonia.  

Upon VA examination dated in January 1980, the veteran 
complained of arthritis symptoms in his shoulders and ankles.  
He denied ever having any symptoms in his hands, wrists, or 
elbows.  Radiological examination revealed a normal left 
shoulder and questionable knee effusion.  Chest x-ray 
revealed no acute cardiopulmonary disease.  The veteran 
reported being initially told that he had hypertension in 
1975.  Physical examination of the joints revealed full range 
of motion without swelling, redness, tenderness, or 
deformity.  There was mild crepitation on flexion of both 
knees.  Vital signs were normal with the exception of high 
blood pressure readings.  Diagnoses of a history of acute 
rheumatic fever, intermittent arthralgia involving the knees, 
ankles, and left shoulder in recent years, probable 
degenerative arthritis, and hypertension were noted.  

Clinical treatment records dated from 1990 to 1997 reflect 
relevant findings of arthritis, musculoskeletal pain, 
allergy, chondromalacia, hypertension, maxillary sinusitis, 
upper respiratory infection, gouty arthritis, chronic back 
pain, foot pain, degenerative joint disease, chest 
congestion, and questionable rheumatoid arthritis.  

A January 1997 statement from a plant manager indicates that 
the veteran had multiple problems with his knees, ankles, and 
feet.  He noted that on many occasions the veteran could 
barely walk and had to use crutches or a cane.  He reported 
seeing the veteran's badly swollen knees, ankles, and feet.  
A separate January 1997 statement from a supervisor indicates 
that the veteran had problems with his legs that sometimes 
required him to use a cane or stay off of his feet.  

Upon VA general medical examination dated in December 1997, 
the veteran reported suffering from rheumatic fever with 
swollen joints while stationed in Greenland.  He reported off 
and on knee trouble aggravated by cold weather.  Physical 
examination revealed an antalgic gait because of knee pain, 
but without assistive device.  It was noted the veteran moved 
easily about the examining room, mounted and dismounted the 
examination table, and rose from the supine to sitting 
position.  The veteran had full range of motion in both ankle 
joints and both subtalar joints.  He did have pain in the 
right great toe.  Blood pressure was noted as 130 systolic 
and 88 diastolic.  The examiner noted degenerative joint 
changes of the hands.  There was pain on motion of both knees 
with tenderness and crepitus.  Impressions of degenerative 
joint disease of the knees, deafness, left great toe pain, no 
residual from nasal fracture but the veteran reported 
sensitivity, no residuals of rheumatic fever, arterial 
hypertension, and degenerative joint disease of the hands 
were noted.  The examiner opined that the veteran did not 
show signs of Jaccoud's arthritis and he had no ulnar 
deviation of the hands.  The examiner stated that rheumatic 
fever did not leave residuals except in the rare instance of 
Jaccoud's arthritis.  The examiner also opined that the 
veteran's knee pain was due to degenerative joint disease 
rather than a residual from rheumatic fever.  A January 1998 
amendment notes that degenerative joint disease of the knees 
was not confirmed by x-ray, and x-rays showed a metallic 
foreign body in the right hand and minimal positive findings 
in the feet.  

Private treatment records dated from 1998 to 2001 demonstrate 
treatment for hypertension, atypical chest pain, right 
shoulder impingement and tear of rotator cuff, arthritis of 
the knees and back, lumbar strain, an upper respiratory 
infection, diabetes mellitus, a left ulnar nerve injury, and 
degenerative joint disease.  A June 1999 laboratory report 
indicates a normal rheumatoid arthritis factor.  

At his September 1999 RO hearing, the veteran testified that 
he was receiving treatment for his sinuses.  He stated that 
he had problems with multiple joint pain and swelling in cold 
weather.  He testified that these problems began after he was 
stationed in Greenland.  He also testified that the left side 
of his nose seemed to be partially blocked.  The veteran 
reported that his hypertension first appeared in 1976.  

Upon VA examination of the nose and sinuses in February 2000, 
the veteran complained of difficulty breathing through his 
nose, mainly on the left side.  He reported using Vicks and 
nasal spray on a frequent basis.  Physical examination 
revealed the veteran's external nose was straight. He had 
moderately severe left-sided posterior septal deviation 
obstructing his airway.  He had a more mild deviation on the 
right side.  Crusting and mucous was present bilaterally.  An 
impression of septal deviation, probably secondary to trauma 
with moderate airway obstruction, was noted.  A computed 
tomography scan revealed minimal evidence of sinus disease.  
The examiner opined that this sinus disease might have been 
contributed to by a nasal fracture.  

A February 2000 private medical statement indicates that the 
veteran was currently being treated for hypertension, 
arthritis, hearing loss, and a stable atypical chest pain 
pattern.  The physician noted that a review of the veteran's 
medical history showed that he was treated in 1959 for 
migratory polyarthritis but no definitive diagnoses was made.  
There was evidence that the veteran had arthrocentesis of 
various joints at least three different times due to acute 
joint effusions.  It was noted the private clinical records 
from Utah also showed treatment for hypertension and 
arthritis with episodes of acute arthritis with joint 
effusions.  

Upon VA examination dated in October 2000, the veteran denied 
any symptoms referable to the heart except for questionable 
shortness of breath at night.  The examiner did not find any 
evidence of cardiac involvement.  An impression of a history 
of rheumatic fever without evidence of residual 
cardiovascular disease was noted.  

Upon VA examination of the joints dated in April 2001, the 
veteran reported recurring symptoms of pain and swelling in 
his knees and ankles since 1955.  Currently, the veteran 
reported pain in the knees with weather changes and if he 
walked on concrete for more that two hours.  There was no 
swelling.  He reported occasional ankle pain and slight 
occasional swelling.  Physical examination revealed no 
tenderness to palpation of the knees and no effusion.  A 
minor limp was noted on the left upon examination of the 
ankles, but no tenderness to palpation.  The examiner noted 
anterior knee pain in both knees with a probably etiology of 
rheumatic fever.  He also noted arthralgia in the ankles that 
was probably due to rheumatic fever.  The examiner also noted 
a mild bunion on the first metatarsal phalangeal joint of the 
left foot, probably on a degenerative basis.  

Upon VA hypertension examination dated in May 2001, it was 
noted that the veteran had suffered from hypertension since 
1976.  The examiner noted a slight elevation of the veteran's 
blood pressure on examination.  The examiner noted an 
impression of essential hypertension.  The examiner also 
noted that the veteran had a history of rheumatic fever, but 
he did not find any evidence of residual carditis.  

Radiology reports dated in April and May 2001 demonstrate 
mild degenerative changes in the knees and mild degenerative 
changes in the bilateral ankles with minimal marginal spur 
formations in the lateral and medial malleoli.  Radiological 
examination of the left foot revealed small plantar and 
posterior calcaneal spurs, mild to moderate arthritic disease 
with hypertrophic spur formations, sclerotic changes, and 
narrowing of the first metatarsophalangeal joint.  


I.  Service Connection Claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a). Certain chronic disabilities, such as arthritis 
and hypertension, will be presumed to be related to service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).

The Board also notes here that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).  However, in the present case it 
appears that with regard to the veteran's inservice rheumatic 
fever, the RO initially established service connection for 
residuals of rheumatic fever and has now also granted 
separate disability evaluations for bilateral ankle and knee 
disabilities as residuals of the inservice attack of 
rheumatic fever.  Under the particular circumstances of this 
case, the Board views the separately described residuals of 
rheumatic fever as a collective disability to encompass any 
residuals of the inservice attack which may develop, not as a 
separate individual disability which should be considered 
under 38 C.F.R. § 3.310 for secondary service connection 
purposes.  In other words, VA has recognized the inservice 
episode of rheumatic fever, and if any residuals are shown, 
then separate ratings will be assigned for such residuals. 

Disabilities of the Hands and Feet

As noted in the introduction, service connection has already 
been established for degenerative joint disease of both 
ankles and both knees.  The record shows that the RO 
established service connection for disability of the ankles 
and knees on the basis of the opinion of a VA examiner who 
examined the veteran in April 2001.  The examiner stated that 
the disability of the ankles and knees was probably 
etiologically related to rheumatic fever.  As noted above, 
the veteran suffered rheumatic fever during his service, and 
service connection has already been established for residuals 
of rheumatic fever. 

However, after reviewing the record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for disability of 
the hands and feet.  Although the service medical records 
demonstrate pain and swelling in the left wrist during 
service while being treated for rheumatic fever; the 
veteran's August 1958 separation examination indicates a full 
recovery with no symptoms since 1956.  Post-service medical 
records do demonstrate complaints of musculoskeletal pain in 
the right metatarsal phalangeal joint; however, the veteran 
denied any symptoms in the hands, wrists, or elbows upon VA 
examination dated in January 1980.  The Board recognizes that 
findings of degenerative joint disease in the feet and a 
metallic foreign body in the right hand were noted upon VA 
examination dated in December 1997.  Additionally, a mild 
bunion was also noted on the first metatarsal phalangeal 
joint of the left foot upon VA examination dated in April 
2001, and the examiner noted it was probably on a 
degenerative basis.  

The veteran has been afforded numerous VA medical 
examinations, none of which have resulted in any findings of 
an additional disability of the hands or feet due to military 
service either as a residual of the inservice episode of 
rheumatic fever or as a residual of cold injury as 
alternately claimed by the veteran.  Given the lack of 
persuasive evidence of a continuity of pertinent 
symptomatology to relate any current disorders of the hands 
and feet to service, and the medical evidence which does not 
otherwise show a relationship between any current disorders 
of the hands and feet and either the inservice episode of 
rheumatic fever or the claimed cold exposure, the Board finds 
no basis for favorable resolution of this issue.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for hypertension.  Gilbert v. Derwinski, 1 Vet. 
App. at 53 (1990).  

Hypertension

Although the veteran's service medical records reflect 
diagnoses and treatment relevant to rheumatic fever, they 
demonstrate no heart involvement and no findings or diagnoses 
of hypertension.  Furthermore, post-service treatment records 
are silent for any complaints or diagnoses relevant to 
hypertension until 1976, more than fifteen years after the 
veteran's discharge from service.  The post-service medical 
records reflect continued treatment for hypertension after 
1976, but do not demonstrate any causal connection between 
the veteran's hypertension and rheumatic fever or any other 
incident of military service.  The May 2001 VA examiner noted 
a diagnosis of essential hypertension and indicated that he 
did not find any evidence of residual carditis.  

The record does not show that hypertension was manifested 
during the veteran's active military service.  Moreover, the 
evidence does not show hypertension within one year of the 
veteran's discharge from service to allow presumptive service 
connection pursuant to 38 C.F.R. §§ 3.307, 3.309.  Further, 
the medical evidence of record shows not etiological 
connection between the veteran's hypertension and the 
inservice episode of rheumatic fever.  It is clear that 
medical professionals do not believe that there are any 
cardiovascular residuals of rheumatic fever. 

In summary, service medical records are silent for any 
complaints or diagnoses relevant to hypertension and post-
service medical records are silent for any diagnoses of 
hypertension until more than fifteen years after the 
veteran's discharge from service.  Further, the medical 
evidence, including a VA examination, otherwise demonstrates 
no causal relationship between the veteran's hypertension and 
military service or service-connected rheumatic fever.  Based 
on these findings and a full review of the record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for 
hypertension.  Gilbert v. Derwinski, 1 Vet. App. at 53 
(1990).  

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Fractured Nasal Bone

The veteran's fractured nasal bone, status post reduction, is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6502, which provides for a 
10 percent evaluation for traumatic deviation of the septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  A 10 percent 
evaluation is the highest rating provided by this criterion.  

A review of the evidence demonstrates swollen nasal mucosa 
and complaints of difficulty breathing through the nose.  A 
VA examination dated in February 2000 revealed a moderately 
severe left-sided posterior septal deviation obstructing the 
veteran's airway and a more mild deviation on the right side.  
The examiner noted that a computed tomography scan 
demonstrated minimal evidence of sinus disease and opined 
that this sinus disease might have been contributed to by a 
nasal fracture.  

The left-sided posterior septal deviation obstructing the 
veteran's airway and the mild deviation on the right are 
contemplated by the currently assigned 10 percent rating 
pursuant to Diagnostic Code 6502.  A 10 percent rating is the 
highest available under Code 6502.  The Board recognizes that 
one medical examiner has commented that the veteran's 
sinusitis may have been aggravated by the nasal fracture.  
However, even assuming this to be true solely for the sake of 
argument, the Board is still unable to find that a rating in 
excess of 10 percent would be warranted. 

Federal regulation 38 C.F.R. § 4.97 contains five Diagnostic 
Codes for various forms of sinusitis, all of which are rated 
under a General Rating Formula.  Under the applicable 
criteria, an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  See 
38 C.F.R. § 4.97.  A non-compensable evaluation is warranted 
for chronic sinusitis detected by x-ray only.  An evaluation 
of ten percent is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants a 30 
percent evaluation.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

As previously noted, the medical evidence of record 
demonstrates minimal evidence of sinus disease upon computed 
tomography scan.  Furthermore, although occasional diagnoses 
of sinusitis are noted in the post-service clinical records, 
the medical evidence does not demonstrate three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes of per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Thus, consideration of the diagnostic criteria 
pertinent to sinusitis does not warrant assignment of an 
evaluation in excess of 10 percent for the veteran's service-
connected fractured nasal bone status post reduction.  

Accordingly, based upon the medical evidence of record 
demonstrating moderately severe obstruction of the nasal 
passages on one side and mild obstruction on the other side 
with no more than minimal sinus disease, the Board concludes 
that the veteran's symptomatology does not warrant a 
disability rating in excess of 10 percent.  


Residuals of Rheumatic Fever 

The veteran's service-connected residuals of rheumatic fever 
are currently evaluated as noncompensable pursuant to 
38 C.F.R. § 4.88b, Diagnostic Code 6309, which provides that 
rheumatic fever as an active disease will be rated as 100 
percent disabling.  Thereafter, residuals such as heart 
damage are to be rated under the appropriate system.  

As discussed above, the record does not show active rheumatic 
fever.  The RO has determined that separate ratings are 
warranted for bilateral knee and ankle disabilities as 
related to the rheumatic fever.  However, the totality of the 
evidence is against a finding that there are otherwise any 
current residuals of rheumatic fever.  There are no medical 
findings of cardiac residuals of rheumatic fever.  Service 
medical records reflect the veteran recovered fully and post-
service medical records are silent for any residual heart 
damage as a result of rheumatic fever.  Upon VA examination 
dated in October 2000, the veteran denied any symptoms 
referable to the heart other than questionable shortness of 
breath at night.  The examiner found no evidence of any 
cardiac involvement and noted an impression of a history of 
rheumatic fever without evidence of residual cardiovascular 
disease.  Those findings are consistent with clinical records 
dated in the 1970's indicating that the veteran had no 
evidence of rheumatic heart disease and a May 2001 VA 
hypertension examination report in which the examiner noted 
that he did not find any evidence of residual carditis.  

With regard to this final issue, there is also not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination.  38 U.S.C.A. 
§ 5107(b).



ORDER

The appeal is denied as to all issues. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

